DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/14/2022 with respect to non-patent literature documents cite no. 17 and 18 on page 2 (written opinion and international search report of PCT/JP2016/003707 dated November 7, 2016) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1 – 4 are objected to because of the following informalities:  
Applicants are advised to amend the claims to show a plurality of core network nodes from which a core network node is selected based on the information indicating for the first service type.
Applicants are advised to amend the claims as shown below:
Regarding claim 1. A radio access network node comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 
receive, from a core network node from a plurality of core network nodes, a first message for configuring with at least one service type supported by the core network node, the first message including information for the at least one service type; 
broadcast system information including information related to at least one service that a user equipment uses; 
receive, from the user equipment which received the system information, a second message including information for indicating a first service type related to one of the at least one service; and 
select a core network node from the plurality of core network nodes based on the information indicating for the first service type.

	Regarding claim 2. A user equipment comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 
 	receive system information including information related to at least one service that the user equipment uses; and 
 	transmit, to a radio access network node which transmitted the system information via broadcast, a second message including information for indicating a first service type related to one of the at least one service, 
 	wherein a core network node is selected from a plurality of core network nodes, by the radio access network node, based on the information indicating for the first service type.

	Regarding claim 3. A method for a radio access network node, the method comprising:  
receiving, from a core network node from a plurality of core network nodes, a first message for configuring with at least one service type supported by the core network node, the first message including information for the at least one service type; 
 	broadcasting system information including information related to at least one service that a user equipment uses; 
 	receiving, from the user equipment which received the system information, a second message including information for indicating a first service type related to one of the at least one service; and
 	 selecting a core network node from the plurality of core network nodes based on the information indicating for the first service type.

	Regarding claim 4. A method for a user equipment, the method comprising: 
 	receiving system information including information related to at least one service that the user equipment uses; and 
 	transmitting, to a radio access network node which transmitted the system information via broadcast, a second message including information for indicating a first service type related to one of the at least one service, 
 	wherein a core network node is selected from a plurality of core network nodes, by the radio access network node, based on the information indicating for the first service type.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horn et al. (Pub. No.: US 2016/0112943).
 	Regarding claim 1, Horn discloses a radio access network node comprising: a memory storing instructions; and at least one processor configured to process the instructions (see Fig. 6, RAN node (e.g., eNB) 106 with controller/processor 675 and memory 676 for storing instructions) to: receive, from a core network node, a first message for configuring with at least one service type supported by the core network node, the first message including information for the at least one service type (see Fig. 1, Fig. 14, para. 0063 – 0064, Table 1, 0087, At step 1402, the RAN node 106 may receive information from the serving node. Such information may indicate one or more UE device types and/or services supported by the selected serving node….Such information may include various aspect described herein with reference to the service profile of the UE 102); broadcast system information including information related to at least one service that a user equipment uses (see Fig. 1, Fig. 14, para. 0067, 0088, At step 1406, the RAN node 106 may broadcast a message including information indicating supported service profiles of a set of serving nodes associated with the RAN node. By broadcasting such a message, the RAN node 106 may provide notification to UEs about the capabilities of the set of serving nodes associated with the RAN node 106 to support various support profiles); receive, from the user equipment which received the system information, a second message including information for indicating a first service type related to one of the at least one service (see Fig 1, Fig. 14, para. 0069, 0089, the RAN node 106 may receive the attach request 1002 from the UE 102. The connection request message (e.g., attach request 1002) may include information configured to indicate a service profile of the UE.); and select a core network node based on the information indicating for the first service type (see Fig. 1, Fig. 8, Fig. 14, para. 0070, 0073, 0082, 0090, At step 1410, the RAN node 106 may select a serving node for the UE 102 at least in part based on the service profile of the UE 102).
	Regarding claim 2, Horn discloses a user equipment comprising: a memory storing instructions; and at least one processor configured to process the instructions (see Fig. 6, UE 102 with controller/processor 659 and memory 660 for storing instructions) to: receive system information including information related to at least one service that the user equipment uses (see Fig. 1, Fig. 14, para. 0067, 0088, At step 1406, the RAN node 106 may broadcast a message including information indicating supported service profiles of a set of serving nodes associated with the RAN node. By broadcasting such a message, the RAN node 106 may provide notification to UEs about the capabilities of the set of serving nodes associated with the RAN node 106 to support various support profiles); and transmit, to a radio access network node which transmitted the system information via broadcast, a second message including information for indicating a first service type related to one of the at least one service (see Fig 1, Fig. 14, para. 0069, 0089, the RAN node 106 may receive the attach request 1002 from the UE 102. The connection request message (e.g., attach request 1002) may include information configured to indicate a service profile of the UE.), wherein a core network node is selected, by the radio access network node, based on the information indicating for the first service type (see Fig. 1, Fig. 8, Fig. 14, para. 0070, 0073, 0082, 0090, At step 1410, the RAN node 106 may select a serving node for the UE 102 at least in part based on the service profile of the UE 102).
	Regarding claim 3, Horn discloses a method for a radio access network node, the method comprising: receiving, from a core network node, a first message for configuring with at least one service type supported by the core network node, the first message including information for the at least one service type (see Fig. 1, Fig. 14, para. 0063 – 0064, Table 1, 0087, At step 1402, the RAN node 106 may receive information from the serving node. Such information may indicate one or more UE device types and/or services supported by the selected serving node….Such information may include various aspect described herein with reference to the service profile of the UE 102); broadcasting system information including information related to at least one service that a user equipment uses (see Fig. 1, Fig. 14, para. 0067, 0088, At step 1406, the RAN node 106 may broadcast a message including information indicating supported service profiles of a set of serving nodes associated with the RAN node. By broadcasting such a message, the RAN node 106 may provide notification to UEs about the capabilities of the set of serving nodes associated with the RAN node 106 to support various support profiles); receiving, from the user equipment which received the system information, a second message including information for indicating a first service type related to one of the at least one service (see Fig 1, Fig. 14, para. 0069, 0089, the RAN node 106 may receive the attach request 1002 from the UE 102. The connection request message (e.g., attach request 1002) may include information configured to indicate a service profile of the UE.); and selecting a core network node based on the information indicating for the first service type (see Fig. 1, Fig. 8, Fig. 14, para. 0070, 0073, 0082, 0090, At step 1410, the RAN node 106 may select a serving node for the UE 102 at least in part based on the service profile of the UE 102).
	Regarding claim 4, Horn discloses a method for a user equipment, the method comprising: receiving system information including information related to at least one service that the user equipment uses (see Fig. 1, Fig. 14, para. 0067, 0088, At step 1406, the RAN node 106 may broadcast a message including information indicating supported service profiles of a set of serving nodes associated with the RAN node. By broadcasting such a message, the RAN node 106 may provide notification to UEs about the capabilities of the set of serving nodes associated with the RAN node 106 to support various support profiles); and transmitting, to a radio access network node which transmitted the system information via broadcast, a second message including information for indicating a first service type related to one of the at least one service (see Fig 1, Fig. 14, para. 0069, 0089, the RAN node 106 may receive the attach request 1002 from the UE 102. The connection request message (e.g., attach request 1002) may include information configured to indicate a service profile of the UE.), wherein a core network node is selected, by the radio access network node, based on the information indicating for the first service type (see Fig. 1, Fig. 8, Fig. 14, para. 0070, 0073, 0082, 0090, At step 1410, the RAN node 106 may select a serving node for the UE 102 at least in part based on the service profile of the UE 102).


					 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473